          Case 1:18-cv-03969-GHW Document 214 Filed 11/15/19 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 11/15/2019
 ------------------------------------------------------------- X
                                                                :
 AMERICAN E GROUP LLC,                                          :
                                                                :
                                                 Plaintiff, :
                                                                :
                              -against-                         :    1:18-cv-3969-GHW
                                                                :
 LIVEWIRE ERGOGENICS INC.,                                      : ORDER TO SHOW CAUSE
                                                                :
                                                 Defendant. :
 -------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        The Court has reviewed the materials submitted requesting the withdrawal of Tanner Bryce Jones as

counsel for Third-Party Defendants JSBarkats PLLC and Sunny Josesph Barkats. The Court will hold a

hearing on the Order to Show Cause on November 26, 2019 at 1 p.m. The Jones Law Firm, P.C. is directed

to file any additional briefing materials via ECF no later than November 19, 2019 and to serve a copy of this

order and its moving papers on JSBarkats PLLC and Mr. Sunny Joseph Barkats via email to

sbarkats@jsbarkats.com and sunnybkats@gmail.com. JSBarkats PLLC and Mr. Sunny Joseph Barkats are

directed to serve any answering papers via ECF and to serve a copy on Mr. Bryce Jones via email to

bryce@joneslawnyc.com no later than November 22, 2019. Any reply papers from the Jones Law Firm must

be served via ECF and to the above email addresses no later than November 25, 2019. The Jones Law Firm

may file any information that it believes it may properly disclose on the public docket. The Court will request

additional information for in camera review only to the extent that the publicly-filed information is

insufficient to rule on the application.

      SO ORDERED.

Dated: November 15, 2019
       New York, New York                                      __________________________________
                                                                      GREGORY H. WOODS
                                                                     United States District Judge
